Citation Nr: 9929701	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  94-25 407	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
with systemic lupus erythematosus, drug induced, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1940 to June 1941, and from October 1942 to 
December 1943.

2.	On October 5, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board in August 1996 remanded this appeal.  At that time, 
the issues before the Board were entitlement to an increased 
rating for hypertensive vascular disease rated 30 percent and 
for rheumatoid arthritis with systemic lupus erythematosus 
rated 30 percent.    

The RO in April 1999 granted a 100 percent schedular 
evaluation for hypertensive vascular disease and continued 
the 30 percent rating for rheumatoid arthritis with systemic 
lupus erythematosus.  The RO in May 1999 notified the veteran 
of the determination and issued a supplemental statement of 
the case that described the actions taken.  He was sent a 
form to submit if he desired to withdraw his appeal.  In 
September 1999 he completed the VA form provided, indicating 
that he was satisfied with the rating decision granting a 100 
percent rating and wished to withdraw his existing appeal to 
the Board.  The veteran transmitted a copy of the form to his 
representative who forwarded it to the Board.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



